Citation Nr: 0217228	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for sleep disturbances and 
fatigue, including as an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of 
operations during the Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from April 1972 to 
May 1992, and served in the Southwest Asia theater of 
operations from January 9, 1991, to July 6, 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision.  The Board remanded 
the veteran's claim for additional development in January 
2001, and the case has been returned for further 
adjudication.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from January 9, 1991, to July 6, 1991.  

2.  The veteran's sleep disturbances have been diagnosed as 
breathing related sleep disorder (severe obstructive sleep 
apnea); there is no evidence that this sleep disorder was 
incurred in active military service.

3.  The veteran's symptoms of fatigue have been deemed to be 
more than likely than not attributed to his diagnosed 
breathing related sleep disorder. 


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West Supp. 2002); 66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).   

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for sleep disturbances and 
fatigue including as an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of 
operations during the Gulf War.  38 U.S.C.A. §§ 101(16), 
1110, 1117, 1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (2002); 66 Fed. Reg. 56,614 (November 
9, 2001) (to be codified as amended at 38 C.F.R. § 3.317); 
Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, § 202 (to be codified at 38 U.S.C.A. §§ 
1117).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim for service connection

The veteran essentially claims that he has sleep 
disturbances and fatigue as manifestations of an undiagnosed 
illness he developed as a result of his service in the 
Southwest Asia theater of operations during the Gulf War.  
In denying the veteran's claim, the RO has considered the 
laws and regulations pertaining to direct service connection 
as well as those pertaining to service connection for 
undiagnosed illnesses, and the Board will do the same.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  Such a disability 
is called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2002).

There is no question or allegation that the veteran 
aggravated any preexisting conditions, so service connection 
on that basis is not at issue in this case.  See 38 C.F.R. § 
3.306 (2002).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Finally, the veteran may establish service connection if all 
of the evidence, including that pertaining to service, shows 
that a disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran 
last performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317).  The revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air service 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more not 
later than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph 
(a)(1) of this section, signs or 
symptoms which may be manifestations of 
undiagnosed illness include, but are not 
limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid 
under this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Gulf War veterans.  38 U.S.C.A. §§ 
1117, 1118 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 
Stat. 976 (2001).  These changes became effective on March 
1, 2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 
2002).  

Pursuant to Karnas v. Derwinski, 1 Veteran. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board must 
analyze the veteran's Gulf War undiagnosed illness claims 
under the revised criteria as well.

The claims file indicates that the RO has not specifically 
considered this change in the undiagnosed illness statute.  
However, because of the clear lack of entitlement to service 
connection under either criteria (as detailed below), the 
veteran is not prejudiced by the Board's initial 
consideration of the revised statute.  Therefore, there is 
no due process bar for the Board to proceed with the appeal.   
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The claims file includes a DD Form 214 which reflects that 
the veteran had active duty in the Southwest Asia theater of 
operations between January 9, 1991, and July 6, 1991. In 
light of this evidence, the Board concludes that the veteran 
is a "Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War).  38 C.F.R. § 3.317.

The Board will now examine the veteran's claim to determine 
whether service connection can be granted on a conventional 
basis or as due to an undiagnosed illness.  

The veteran's service medical records, which include 
numerous examinations conducted between April 1972 and 
February 1992, do not reflect any complaints of or treatment 
for sleep disturbance symptoms or fatigue.  

In a written statement associated with the claims file in 
December 1994, the veteran indicated that he was seeking 
service connection based on his service during the Gulf War 
for symptoms including easy fatigue and insomnia. 

In a January 1995 written statement, he asserted that during 
his service in the Southwest Asia theater of operations, he 
was exposed to oil well fires, smoke, sand storms, vehicle 
cleaning operations, insect bites, etc.  He said that he 
constantly heard chemical alarms, the results of which 
ranged from putting on a protective masks to being at 
Mission Oriented Protective Posture (MOPP) Level 4 for an 
extended time.  He also indicated that he had received two 
vaccinations, one prior to deployment to the region and the 
other in the middle of his tour.  The type of vaccinations 
was classified.  

The veteran underwent a VA examination in February 1995.  He 
reported feeling tired since returning from the Persian 
Gulf.  However, for the prior year, he had felt even more 
tired than ever before.  He claimed that he would awaken 
tired and feel weak.  He said he had no energy.  He denied 
having any recent stresses or any psychiatric problems.  He 
had never been treated for any psychiatric conditions in his 
life.  He denied having had any injury that could have 
explained his fatigue.  While he generally felt physically 
strong, he said he still lacked energy during the day.  He 
denied having any other problems which could contribute to 
his fatigue.  He believed his problem resulted from service 
in the Persian Gulf, possibly due to smoke and oil in the 
air. 

The veteran also reported that since his return from the 
Gulf War, he had started to have problems with sleeping.  
For the prior two years, he apparently would wake up several 
times at night, despite not having to urinate, and be unable 
to fall asleep again.  He did not take any medication for 
these symptoms.  The veteran had no explanation for why he 
could not sleep, and apparently had not experienced any 
problems with sleeping before.  

Following the examination, the VA physician noted that there 
was no explanation for the veteran's complaints.  The 
examiner could not comment about whether any exposure to 
Gulf War-related agents could explain the veteran's present 
complaints. The examiner further concluded that the 
veteran's condition was stable and did not require 
additional tests.  

The veteran sought VA outpatient treatment in September 1997 
for complaints of chronic fatigue and restless sleep.  He 
also complained of having no energy and feeling weak.  He 
said he was a restless sleeper and would awaken fatigued.  
It was thought that the veteran might benefit from 
medication, which was prescribed.  The next month, he called 
the VA outpatient clinic and reported that the medication 
seemed to his sleep and fatigue problems.  

The veteran underwent a VA general medical examination in 
October 1997.  His reports of fatigue and insomnia were 
noted, and he was referred for a psychiatric examination. 

A VA mental disorders examination was conducted in October 
1997.  The veteran reported that he was currently doing 
janitorial work, although he preferred to do some other type 
of activity.  He mentioned a current interest in a hobby - 
martial arts - which he planned to pursue further.  His 
chief complaints included fatigue.  He also said he slept 
"not a lot," was taking medication (late in the day), and 
averaged six hours of sleep per night during his work week 
and eight hours per night on weekends.  He said that during 
the Gulf War, he had worked in water maintenance and 
purification with chemicals in several of the major cities 
of Saudi Arabia, and was in Kuwait City for a time.  He did 
see a fair amount of destruction from tank operations, but 
little death or carnage.  As for SCUD missiles, they were 
flying over and going off, and he could tell by the sound 
how far away they were.  He believed that some landed within 
the same block. 

While the examiner noted that the veteran had had some minor 
problems with fatigue, there appeared to be no clear 
explanation for this (although the examiner noted that some 
sleep disturbance was noted to possibly play a part in 
this).  No specific psychiatric diagnoses were made.  

By February and March of 1998, the veteran reported in a VA 
outpatient setting that he was taking medication regularly 
and was sleeping well.  He also reported that his fatigue 
had all but resolved.  During a September 1998 outpatient 
visit, he confirmed that his symptoms had much improved with 
medication.  

The veteran underwent two VA examinations in December 1998.  
Although one was a "Chronic Fatigue Syndrome" examination, 
the veteran did not make any complaints of fatigue during 
the examination, and he was not diagnosed as having chronic 
fatigue syndrome or similar condition.  During a "Mental 
Disorders" examination, the veteran reported that during the 
Gulf War, he was responsible for water treatment, and would 
go out to "water sites" in Kuwait and Saudi Arabia.  He said 
his unit had been under fire from SCUD missiles.  He said he 
received injected antidotes to toxic and bacterial agents, 
but did not take any of the oral medications provided.  The 
only toxic exposure he had been aware of consisted of oil 
fires.  He continued to complain about problems with sleep 
and fatigue.  He said that he slept about five to six hours 
per night, and that his sleep had improved with medication.  
He occasionally felt rested, and said he enjoyed going to 
the gymnasium.  The veteran was diagnosed as having, in 
pertinent part, rule out primary sleep disorder.  A 
neuropsychiatric evaluation was recommended to evaluate his 
sleep problems.

The veteran underwent a VA polysomnography study in January 
1999.  The "sleep architecture" summary indicated that the 
veteran's sleep efficiency was 16 percent.   

The veteran underwent a VA neuropsychiatric evaluation in 
February 1999.  He indicated that his main concern was sleep 
disturbance.  In summary, psychological testing revealed 
that he exhibited somatic symptoms in an extreme fashion, 
well beyond that which was characteristic of an individual 
with bonafide organic pathology.  There was a tendency to 
deny personal human frailties, and present oneself as 
mentally healthy in general and free of moral reproach.  
Limited psychological insight into factors that contributed 
to somatic and health concerns was characteristic.  These 
results indicated a clinically significant psychological 
overlay to somatic concerns and were consistent with a 
somatoform disturbance. 

In March 1999, the VA physician who examined the veteran in 
December 1998 updated his conclusions and (after reviewing 
the February 1999 neuropsychiatric evaluation), ruled out 
primary sleep disorder.

VA records reflect that the veteran sought outpatient 
treatment in March 1999 for, in part, complaints of fatigue 
and insomnia.  The assessment included insomnia, and he was 
advised to taper his current medication to prepare for a new 
medicine.  The veteran again sought outpatient treatment for 
insomnia in April and May of 1999.  He reported that he 
would only sleep for two hours before awakening, then would 
fall asleep for another two hours.  While his sleep had 
initially improved with medication, it had apparently 
returned to its pre-medication pattern.  

The veteran continued to seek VA outpatient treatment 
variously for fatigue and insomnia between July 1999 and May 
2001.  During outpatient visits in July and August of 2001, 
the veteran reported that his fatigue had improved.   

The veteran underwent a VA mental disorders examination in 
December 2001.  He reported that he had not been employed 
since 1999, stating that he had not felt that he could work 
steadily at a job because of his physical complaints.  His 
day would apparently begin when he woke up often as early as 
2 a.m.  He reported that because he was typically unable to 
fall back to sleep, he would stay up and watch television or 
read.  He reported that he did not have many hobbies except 
for reading, watching videos occasionally, and going to the 
library.  He often spent some time during the day going for 
a walk.  He enjoyed visits with his brothers and sisters who 
often dropped by.  He prepared his own meals (which were 
described as sandwiches, noodles, and/or leftovers).  He 
reported that he very occasionally had an alcoholic drink, 
but he denied smoking or using drugs.  

During the examination, the veteran was alert, oriented, 
pleasant, and cooperative.  He made periodic eye contact and 
seemed very relaxed for most of the interview.  He stated 
that his major problem was poor sleep and that this had been 
an issue for him since Desert Storm.  He reported that he 
did not have a problem falling asleep but would (almost 
nightly) wake up after three to four hours.  He stated that 
typically, instead of staying in bed and trying to return to 
sleep, he usually would get up and watch television.  He 
stated that he also felt daytime "tiredness" because of his 
inability to sleep.  He reported that on occasion he was 
able to take a brief nap during the day.  He also reported 
that on occasion he would dream about his experiences in the 
Persian Gulf but said these dreams did not wake him. 

The results of psychological testing suggested a defensive 
response style with limited insight and acknowledgment of 
psychological concerns.  The veteran did endorse some 
anxiety and depressive symptoms but his focus/concern was 
primarily on somatic problems.  There was a significant lack 
of insight into psychological issues that may have underlain 
the focus of his somatic symptoms.  

Psychological testing also suggested that he may have 
experienced some anxiety and depression but tended to focus 
on somatic problems with little acknowledgment or insight 
regarding psychological contributions.  Despite this, the 
veteran's complaints of insomnia (and associated daytime 
fatigue), could not be definitely identified as 
psychologically based, given the apparent inadequacy of the 
January 1999 sleep study.  The VA psychiatric examiner's 
initial diagnoses were rule out "Primary Sleep Disorder" and 
depressive disorder, in partial remission.  However, a new 
sleep study was ordered. 

A sleep study was conducted in December 2001, which revealed 
a sleep efficiency of 53 percent.  This low sleep efficiency 
was deemed to be due to frequent awakenings resulting from 
respiratory events.  The veteran was found to have severe 
obstructive sleep apnea.  

After reviewing the results of the veteran's sleep study, 
the VA psychiatric examiner modified the veteran's Axis I 
diagnosis from rule out "Primary Sleep Disorder" to 
"Breathing Related Sleep Disorder (Severe Obstructive Sleep 
Apnea)."  The examiner further concluded that it was more 
likely than not that the problems the veteran had, including 
daytime fatigue, could be attributed to his sleep disorder.  
His reportedly mild mood symptoms appeared to be non-
contributory.  

The very essence of a claim concerning an undiagnosed 
illness is that there is no diagnosis to account for the 
symptomatology.  In this case, the veteran's sleep 
disturbance and fatigue have been specifically attributed to 
a clinical diagnosis which is recognized by the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV): Breathing Related Sleep 
Disorder (Severe Obstructive Sleep Apnea).  See DSM-IV, 
Diagnostic Code 780.59 (4th ed. 1994).  This diagnosis was 
made following thorough examination of the veteran and 
careful review of the existing medical evidence (which 
included two sleep studies).  Since his symptoms have been 
specifically related to a diagnosed illness, there is no 
legal entitlement to consideration under the prior 
undiagnosed illness provisions. 

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for sleep disturbance and fatigue, as due to an undiagnosed 
illness, must fail.  The veteran's symptoms have not been 
attributed by examiners to a undiagnosed illness or a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the VA examiner who opined on 
the cause of the veteran's complaints of sleep disturbance 
and fatigue in December 2001 attributed them to a specific, 
identifiable disability (breathing related sleep disorder).  
Moreover, the VA Secretary has not, to date, determined that 
breathing related sleep disorder warrants a presumption of 
service connection.  Therefore, the Board finds that, even 
under the revised language of 38 U.S.C.A. § 1117, the 
veteran's claim for service connection for sleep disturbance 
and fatigue, as due to an undiagnosed illness, clearly must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board further finds no medical evidence relating the 
veteran's diagnosed breathing related sleep disorder to his 
period of active duty.  Moreover, since the veteran has not 
been diagnosed as having chronic fatigue syndrome, service 
connection on a direct basis for that disability must also 
be denied, because there can be no valid claim in the 
absence of proof of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Finally, although the VA 
examiner opined that the veteran's fatigue was due to his 
breathing related sleep disorder, there is no basis for 
establishing service connection for breathing related sleep 
disorder, so the veteran could not be entitled to service 
connection for fatigue as secondary to this condition.    

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for benefits in June 1992, and an informal claim for service 
connection in December 1994.  See 38 C.F.R. § 3.151(a) 
(2002). 

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims recently held that a remand for 
compliance with the VCAA was required because the Secretary 
neither "'notif[ied] the claimant ... of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that [was] necessary to substantiate the 
claim' [nor did he] 'indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary ... will 
attempt to obtain on behalf of the claimant,'" Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (quoting 38 U.S.C. 
§ 5103(a)).  

The RO sent the veteran development letters in December 
1994, February 1996, August 1996, August 1997, October 1998, 
and April 2001, which - collectively - go into great detail 
about the types of medical evidence (e.g., reports of 
treatment during and after the Gulf War; statements from 
doctors about when symptoms first appeared, how long they 
lasted, etc.), and nonmedical evidence (e.g., reports and/or 
lay statements about time lost from work, changes in 
physical appearance, abilities, attitude, etc.) the veteran 
could submit to substantiate his claims for service 
connection.  The veteran was also sent a rating decision in 
February 1998, a rating decision and statement of the case 
in July 1999, a supplemental statement of the case in August 
1999, a Board remand in January 2001, a rating decision in 
January 2002, and a supplemental statement of the case in 
April 2002.  These documents have abundantly informed him of 
the information and evidence necessary to substantiate his 
claims.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c),(d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In a 
November 1998 written statement, the veteran asserted that 
he had only been treated by VA health care providers since 
service.  The RO has obtained the veteran's service medical 
records, numerous VA treatment records, and the reports of 
several VA examinations (as well as two sleep studies).  The 
veteran has not indicated that there are any outstanding 
records to be considered. 

On a July 1999 Form 9, the veteran indicated that he wanted 
to testify at the RO before a local hearing officer.  
However, he canceled this hearing in writing (through his 
representative) in September 1999.  

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, the veteran was 
afforded a "Gulf War Registry" examination in February 1995, 
mental disorders and general medical examinations in October 
1997, a chronic fatigue syndrome examination in December 
1998, a mental disorders examination in February 1999, a 
polysomnography study in January 1999, neuropsychological 
testing in February 1999, and a mental disorders examination 
and sleep study in December 2001.  The reports of all 
examinations, tests, and studies have been obtained and 
carefully reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case yet again to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal without referral to 
the RO for specific analysis of the VCAA poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not 
provide any rights other than those provided by the VCAA.



ORDER

Entitlement to service connection for sleep disturbances and 
fatigue, including as an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of 
operations during the Gulf War, is denied.




		
C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

